Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final Office Action in response to a RCE filed 7/5/22 in which claims 1 and 21 were amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9, recites "forming the layer of the article of manufacture comprises providing a transition between the at least two materials to promote adhesion of a first material of the at least two materials to a second material of the at least two materials" and it is unclear how adhesion could be promoted between the at least two materials when they are in liquid form.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Keshavan et al (US 2016/0185009, already of record) in view of Rolland et al (US 2018/0264719).
For claim 1, Keshavan et al teach a method for fabricating an article of manufacture, comprising: forming a layer of the article of manufacture based on a digital model of the article of manufacture using an additive manufacturing system, the layer formed from at least two materials that differ from one another (Abstract); and repeating the forming at least once to form another layer of the article of manufacture, the another layer of the article of manufacture being at least partially superimposed with the layer of the article of manufacture ([0025]).
Though Keshavan et al teach layers formed from materials in liquid form as well as in solid form ([0025]) and at least two materials defining a blended zone between the at least two materials in the layer ([0036] – “The amount of a first constituent deposited relative to remaining constituents of a material mixture may range from depositing 100% of the first constituent and 0% of the remaining constituents to form part of a layer to depositing 0% of the first constituent and 100% of the remaining constituents to form part of a layer”), Keshavan et al do not explicitly teach the at least two materials being miscible and able to react with one another to define a blended zone between the at least two materials in the layer.
However, in a related field of endeavor pertaining to materials, methods and apparatus for the fabrication of solid three-dimensional objects from liquid materials, Rolland et al teach the at least two materials being miscible and able to react with one another (Fig. 1, [0226]-[0236] & [0248]-[0253], Examiner notes that the reactive component mixture would have miscible constituents, otherwise the components would separate from each other (e.g. oil and water, etc.) without being able to react).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rolland et al with those of Keshavan et al by having the at least two materials able to react with one another to define a blended zone between the at least two materials in the layer in order to provide the layer with a portion having properties of the reacted materials.
For the following, though Keshavan et al generally discuss layers formed from solids, one of ordinary skill in the art would recognize that conceptually such discussion would apply to layers formed from liquids as well.
For claim 2, Keshavan et al teach forming the layer of the article of manufacture comprises depositing the at least two materials simultaneously ([0027]).
For claims 3-5, Keshavan et al teach forming the layer of the article of manufacture comprises forming the blended zone by dispersing at least one of a first material of the at least two materials and a second material of the at least two materials throughout the other of the first material and the second material; wherein forming the blended zone comprises forming a transition zone between a first area of the layer consisting essentially of the first material and a second area of the layer consisting essentially of the second material; wherein forming the transition zone comprises grading the first material and the second material from the first area to the second area ([0036]).
For claims 6-7, Keshavan et al teach repeating the forming at least once comprises depositing the at least two materials of the another layer at a location at least partially superimposed with a location at which the at least two materials of the layer were deposited (Abstract, [0025]); wherein forming the layer and repeating the forming at least once comprise forming a graded area through a plurality of layers ([0036], Examiner notes that when the entire component possesses a gradient composition, it would be formed with a graded area through a plurality of layers).
For claim 8, Keshavan et al teach forming the layer of the article of manufacture comprises depositing at least two compatible materials simultaneously ([0027]).
For claim 10, further regarding the at least two materials being miscible and able to react with one another taught as obvious by Rolland et al above, Rolland et al also teach forming the layer of the article of manufacture comprises defining a structure in which a first material of the at least two materials defines a three-dimensional matrix throughout at least a portion of the article of manufacture and a second material of the at least two materials is dispersed throughout and/or supported by the three-dimensional matrix ([0228]).
For claim 12, Keshavan et al teach forming the layer of the article of manufacture comprises depositing: at least two materials with different electrical conductivities; or at least two materials with different thermal conductivities ([0035]).

Claims 1, 10, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2006/0105011, already of record) in view of Keshavan et al (US 2016/0185009, already of record) and further in view of Rolland et al (US 2018/0264719).
For claims 1 and 10, Sun et al teach a method for fabricating an article of manufacture, comprising: forming a layer of the article of manufacture based on a digital model of the article of manufacture using an additive manufacturing system, the layer formed from at least two materials in liquid form that differ from one another; and repeating the forming at least once to form another layer of the article of manufacture, the another layer of the article of manufacture being at least partially superimposed with the layer of the article of manufacture; wherein forming the layer of the article of manufacture comprises defining a structure in which a first material of the at least two materials defines a three-dimensional matrix throughout at least a portion of the article of manufacture and a second material of the at least two materials is dispersed throughout and/or supported by the three-dimensional matrix (Fig. 1, [0035]-[0036], [0047], [0052] and [0057]).
Sun et al do not explicitly teach the at least two materials being miscible, and the at least two materials able to react with one another to define a blended zone between the at least two materials in the layer.
However, in a related field of endeavor pertaining to additive manufacturing, Keshavan et al teach layers formed from materials in liquid form as well as in solid form ([0025]) and at least two materials defining a blended zone between the at least two materials in the layer ([0036] – “The amount of a first constituent deposited relative to remaining constituents of a material mixture may range from depositing 100% of the first constituent and 0% of the remaining constituents to form part of a layer to depositing 0% of the first constituent and 100% of the remaining constituents to form part of a layer”), and in a related field of endeavor pertaining to materials, methods and apparatus for the fabrication of solid three-dimensional objects from liquid materials, Rolland et al teach the at least two materials being miscible and able to react with one another (Fig. 1, [0226]-[0236] & [0248]-[0253], Examiner notes that the reactive component mixture would have miscible constituents, otherwise the components would separate from each other (e.g. oil and water, etc.) without being able to react).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Keshavan et al and Rolland et al with those of Sun et al by having the at least two materials able to react with one another to define a blended zone between the at least two materials in the layer in order to provide the layer with a portion having properties of the reacted materials.
For claim 14, Sun et al teach forming the layer of the article of manufacture comprises depositing a first material comprising an organic material and a second material comprising an inorganic material ([0027], e.g. a combination of sodium alginate with calcium chloride).
For claims 15-16 and 18, Sun et al teach forming the layer of the article of manufacture comprises depositing a first material comprising a biological material; depositing the first material comprising the biological material comprises depositing living cells ([0047] and [0052]); and depositing a third material comprising a carrier for the living cells ([0028]).
For claims 19-20, Sun et al teach forming the layer of the article of manufacture comprises depositing a first material comprising a pharmaceutical material; wherein forming the layer of the article of manufacture comprises depositing a second material comprising an excipient ([0060], Examiner notes that the scaffolding material would be an excipient to bind the drug drops).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2006/0105011, already of record) in view of Keshavan et al (US 2016/0185009, already of record) in view of Rolland et al (US 2018/0264719) and further in view of what is well known in the art.
The previous combination teaches the invention as discussed above.
The previous combination does not teach depositing a second material comprising a nutrient for the living cells.
However, Sun et al teach depositing biological factors ([0047]) and it is well known in the art that a nutrient for living cells is a biological factor, and as such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deposit a second material comprising a nutrient for the living cells for benefit of promoting cell health.
Response to Arguments
Applicant's arguments filed 7/5/22 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743